As filed with the Securities and Exchange Commission on January 17, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period: November 30, 2011 Item 1. Schedule of Investments. Villere Balanced Fund SCHEDULE OF INVESTMENTS at November 30, 2011(Unaudited) Shares Value COMMON STOCKS: 59.1% Aerospace Products & Services: 2.6% BE Aerospace, Inc. * $ Apparel Manufacturing: 2.9% Jos. A. Bank Clothiers, Inc. * Chemical Manufacturing: 2.5% Abbott Laboratories Computer & Electronic Products: 7.6% Apple, Inc. * ION Geophysical Corp. * Varian Medical Systems, Inc. * Couriers & Messengers: 3.5% FedEx Corp. Credit Intermediation: 8.1% Cullen/Frost Bankers, Inc. Euronet Worldwide, Inc. * Visa, Inc. Food Manufacturing: 2.4% Flowers Foods, Inc. Information Services: 2.3% NIC, Inc. Machinery: 4.8% 3D Systems Corp.*1 Oil & Gas Extraction: 7.2% Northern Oil & Gas, Inc. * SandRidge Energy, Inc. * Triangle Petroleum Corp. * Professional, Scientific & Technical Services: 8.8% Constant Contact, Inc. * EPIQ Systems, Inc. 1 Luminex Corp. *1 Specialty Retail: 3.6% O'Reilly Automotive, Inc. * Sporting & Recreation Goods: 2.8% Pool Corp. TOTAL COMMON STOCKS (Cost $49,058,264) CONVERTIBLE PREFERRED STOCK: 2.6% Credit Intermediation: 2.6% Bank of America Corp. TOTAL CONVERTIBLE PREFERRED STOCK (Cost $2,902,998) Principal Amount CORPORATE BONDS: 24.4% Air Transportation: 1.1% The Boeing Co., $ 3.750%, 11/20/2016 Beverage Products: 1.4% The Coca-Cola Co., 0.750%, 11/15/2013 Building Material, Garden & Supplies Dealers: 2.2% The Home Depot, Inc., 5.400%, 03/01/2016 Chemical Manufacturing: 2.9% E.I. DuPont De Nemours & Co., 4.750%, 11/15/2012 McKesson Corp., 4.750%, 03/01/2021 Pfizer, Inc., 6.200%, 03/15/2019 Computer & Electronic Products: 0.7% Hewlett-Packard Co., 3.750%, 12/01/2020 International Business Machines Corp., 4.750%, 11/29/2012 Credit Intermediation: 4.9% BB&T Corp., 4.900%, 06/30/2017 Goldman Sachs Group, Inc., 5.375%, 03/15/2020 JPMorgan Chase & Co., 4.875%, 03/15/2014 Whitney National Bank, 5.875%, 04/01/2017 Food Manufacturing: 3.5% Kellogg Co., 3.250%, 05/21/2018 Kraft Foods, Inc., 5.250%, 10/01/2013 5.375%, 02/10/2020 Furniture & Related Products: 1.6% Leggett & Platt, Inc., 4.650%, 11/15/2014 General Merchandising Store: 0.5% Wal-Mart Stores, Inc., 3.250%, 10/25/2020 Insurance Carriers: 0.7% Prudential Financial, Inc., 5.000%, 01/15/2013 Motion Picture & Entertainment: 0.5% Viacom, Inc., 3.500%, 04/01/2017 Oil & Gas: 1.0% Shell International Finance Corp., 1.875%, 03/25/2013 Rental & Leasing Services: 0.9% International Lease Finance Corp., 5.875%, 05/01/2013 Securities & Financial Services: 0.2% Merrill Lynch & Co., Inc., 6.875%, 11/15/2018 Telecommunications: 1.0% Vodafone Group PLC, 4.375%, 03/16/2021 Transportation Equipment: 1.3% General Dynamics Corp., 5.375%, 08/15/2015 Lockheed Martin Corp., 4.250%, 11/15/2019 TOTAL CORPORATE BONDS (Cost $24,090,032) SHORT-TERM INVESTMENTS: 11.6% Shares Money Market Funds: 11.6% Federated Treasury Obligation Fund - Trust Shares, 0.010%^ Fidelity Money Market Portfolio - Select Class, 0.126% ^ Invesco Treasury Portfolio - Institutional Class, 0.020% ^ TOTAL SHORT-TERM INVESTMENTS (Cost $12,179,272) TOTAL INVESTMENTS IN SECURITIES: 97.7% (Cost $88,230,566) Other Assets in Excess of Liabilities: 2.3% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 A portion of the security is considered illiquid. ^ 7-day yield as of November 30, 2011. The cost basis of investments for federal income tax purposes at November 30, 2011 was as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ Villere Balanced Fund Summary of Fair Value Exposure at November 30, 2011 (Unaudited) The Villere Balanced Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's net assets as of November 30, 2011: Description Level 1 Level 2 Level 3 Total Common Stocks^ $ $
